         Case 1:20-cv-07603-SDA Document 16 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        12/23/2020
 Frederick Addison and Winston Addison,

                                Plaintiffs,
                                                            1:20-cv-07603 (SDA)
                    -against-
                                                            ORDER FOR
 George H. Gordon et al.,                                   TELEPHONE CONFERENCE

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a telephone conference on Wednesday, January

27, 2021, at 2:00 p.m. EST to discuss the status of this action. At the scheduled time, the parties

shall each separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               December 23, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
